Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about July 20, 2007, which denied respondent father’s objections to the Support Magistrate’s order of support, unanimously affirmed, without costs.
No basis exists to disturb the Support Magistrate’s finding that the gross income of the subchapter S corporation of which respondent father was the sole proprietor did not include the $88,528 of expenses described in the corporation’s tax return as “reimbursed expenses” and claimed by respondent as an expense that reduces his income for present purposes. Certainly, other than pointing to the corporation’s tax return itself, respondent offered no evidence that such reimbursed expenses *552were actually included in the corporation’s gross income or paid by the corporation. Nor is there any basis to disturb the imputation of income to respondent, where his own testimony revealed that the corporation paid many of his personal expenses, such as marriage counseling, tax arrears, utilities, and pet care, and that he deducted those expenses on the corporation’s tax return (see Mellen v Mellen, 260 AD2d 609, 609-610 [1999]; Kosovsky v Zahl, 257 AD2d 522, 523 [1999]). We have considered and rejected respondent’s other arguments and petitioner’s argument that the appeal should be dismissed. Concur—Mazzarelli, J.P., Moskowitz, DeGrasse, Abdus-Salaam and ManzanetDaniels, JJ.